Exhibit 10.1 INDIA GLOBALIZATION CAPITAL, INC. ————— Note and Share Purchase Agreement ————— Dated October 16, 2009 TABLE OF CONTENTS Closings 1 Delivery 1 Issuance of Penalty Shares 1 Issuance of Additional Shares and Penalty Shares 2. Representations and Warranties of the Company 2 Organization, Standing and Power 2 Authority and Enforceability 2 Valid Issuance 2 Accuracy of Public Filings 2 Use of Proceeds 2 No Conflicts 2 Capitalization 2 Offering 3 Brokers or Finders 3 Accuracy of Information Furnished 3 3. Representations and Warranties of the Investor 3 Authorization 3 Purchase Entirely for Own Account 3 Disclosure of Information 3 Investment Experience; Financial Risk 3 Accredited Investor 3 Restricted Securities 3 Legends 3 No Conflicts 4 Relationship Among Investors 4 Brokers and Finders 4 4. Pari Passu with All Notes 4 5. Conditions to Closing 4 Conditions of Investor’s Obligations at Closing 4 Conditions to Obligations of the Company 4 6. Covenants 5 Listing of Shares 5 7. Miscellaneous 5 Waivers and Amendments 5 Governing Law 5 Survival 5 Successors and Assigns 5 Entire Agreement 5 Notices, etc. 5 Severability of this Agreement 5 Counterparts 5 ExhibitAForm of Unsecured Promissory Note ExhibitBForm of Registration Rights Agreement
